         Case 8:19-cr-00096-GJH Document 111 Filed 01/27/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                            *
                                                     *
         v.                                          *    CRIMINAL NO. GJH-19-96
                                                     *
 CHRISTOPHER PAUL HASSON,                            *
                                                     *
                 Defendant                           *
                                                     *
                                                 ********

                            GOVERNMENT’S MOTION TO SEAL

       The United States of America, by and through the undersigned attorneys, hereby moves

for an order sealing the affidavit of an FBI sniper. The filing contains personal information about

the affiant that should not be public, due to law enforcement safety concerns.

       In order to seal the opposition brief, “the government must demonstrate that: 1) there is a

compelling governmental interest requiring materials to be kept under seal; and 2) there is no less

restrictive means, such as redaction, available.” In re Search Warrants Issued on April 26, 2004,

353 F. Supp. 2d 584, 591 (D. Md. 2004) (citing United States v. Oliver, No. 99-4231, 2000 U.S.

App. LEXIS 3630, at *4 (4th Cir. Va. Mar. 9, 2000)). Here, there is a compelling interest in

maintaining certain material under seal. The Government intends to file a redacted, public version

of the filing prior to the sentencing hearing.
          Case 8:19-cr-00096-GJH Document 111 Filed 01/27/20 Page 2 of 2


        The procedures for sealing are set forth in Baltimore Sun Co. v. Goetz, 886 F.2d 60 (4th

Cir. 1989): “The judicial officer may explicitly adopt the facts that the government presents to

justify the sealing . . . .” Id. at 65.



                                              Respectfully Submitted,


                                              Robert K. Hur
                                              United States Attorney

                                          By: /s/
                                              Thomas P. Windom
                                              Assistant United States Attorney
